Exhibit 10.1
 
Loan Agreement


Borrower: SkyPeople Juice Group Co., Ltd.
Address: 16F, China Development Bank Tower, No. 2 Gaoxin 1st RD, Xi’an China


Lender: SkyPeople International Holdings Group Limited
Address: Scotia Centre, 4th Floor, P.O. Box 2804, George Town, Grand Cayman
KY1-1112  Cayman Islands
 
Whereas, the Borrower is willing to borrow loan (in US dollars) from the Lender;
and the Lender is also willing to provide loan (in US dollars) to the Borrower.
The purpose of this loan is to develop sales network and channels of
Hedetang-branded fruit juice beverages in emerging markets in China. Both
parties shall obey relevant provisions of the “Contract Law of the People’s
Republic of China” and the “Interim Measures on the Management of Foreign
Debts.” Through negotiations and equal consultation, the Borrower and the Lender
reached the following agreement to be implemented jointly.
 
Article 1 Currency, Principal Amount and Term of the Loan
 
1．1  The Currency under this loan agreement is US dollar;
 
1．2  The principal amount is EIGHT MILLION dollars;
 
1．3  Term of the loan is one year starting from the date on which the Borrower
receives the loan. The term of the loan can be extended for another two years
after the maturity date subject to the consent from the Lender. The Lender is
entitled to claim the principal amount and corresponding interest within the
extended period, after sending the Borrow a written notice three months in
advance.
 
Article 2 Purpose of the Loan
 
2．1  The purpose of this loan is to develop sales network and channels of
Hedetang-branded fruit juice beverages in emerging markets in China.
 
Article 3 Transferring the Loan.
 
3．1  The full amount of the principal shall be transferred to the Borrower
within 10 working days from the effective date of this agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 4 Interest Rate of the Loan
 
4．1  Interest rate of the loan: the interest rate is 6% per annum. The Borrower
shall pay interest to the Lender each year on the fifth day after the
anniversary of effective day of this agreement (the “Interest Settlement Date”).
 
4．2  The Borrower shall pay the interest on the Interest Settlement Date set
forth in article 4.1. If the Interest Settlement Date is not a working day for
banks, the Interest Settlement Date shall be the next working day for banks. The
interest shall be calculated as compound interest for the unpaid interests.
 
4．3  Interest shall be paid in the currency of the principal.
 
Article 5 Repayment of the Loan
 
5．1  The Borrower should repay the principal of the loan in full within five
working days after the maturity date.
 
Article 6 Collateral
 
6．1  This loan is not secured by any collateral.
 
Article 7 Repayment before Maturity Date
 
7．1  In the event that the Borrower repays part of the principal before the
maturity date, the interest on such early repayment shall be calculated on the
actual number of days outstanding.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 8 Liability for Breaching contract
 
8.  1  The Lender breaches this agreement under the following circumstances:
 
(1) Failure to perform and comply with the clauses set forth under this
agreement and having no remedy or rectification within 30 days after the
occurrence of non-performance or non-appliance;
 
(2) Failure to transfer the amount of the loan to the Borrower as the
transferring plan demanded.
 
8．2  If the Borrower breaches the contract, the Lender has the right to take any
or all of the following actions immediately:
 
(1) Announcing part of or all of principle and the interest becomes due, and
require the Borrower to make repayment immediately or by any other deadline;
 
(2) Any other measures can be taken in accordance with the agreement or the law.
 
Any the costs or the losses incurred at the Lender’s attempt in claiming the
loan shall be paid by the Borrower. The Borrower shall waive the right of
defense unconditionally when the Lender takes into any or all of the above
measures.
 
Article 9 Miscellaneous
 
9．1  Any amendment or supplement to this agreement shall be negotiated by both
parties and properly documented by amendment/supplementary agreement. Any
amendment/supplementary to this agreement are integral parts of this agreement,
and have the same legal effect of this agreement.
 
9．2  The Lender may transfer part of or all of the rights under this agreement
on condition that such transfer has been notified to the Borrower in a timely
manner. Any transfer of such of the Lender without written consent of the
Borrower shall be invalid.
 
9．3  This agreement becomes effective after (1) properly signed by legal
representatives or authorized representatives of both the Borrower and the
Lender; (2) properly sealed of both parties’ official seals; and (3) registered
to the Foreign Exchange Administrative Department. This agreement shall expire
after the Borrower pays off all principal amount and interests that are payable
to the Lender.
 
9．4  This agreement shall be governed by the relevant laws of the People’s
Republic of China (not including laws of Hong Kong, Macao, and Taiwan).
 
9．5  The contract has been made in 4 copies. Each party holds two copies, each
copy of this agreement has the same legal effect.
 
 
 

--------------------------------------------------------------------------------

 
Signature as follow
 


Borrower: SkyPeople Juice Group Co., Ltd.
Lender: SkyPeople International Holdings Group Limited
Authorized Representative: /s/ Hongke Xue
Authorized Representative: /s/ Yongke Xue
Date: February 18, 2013




